Name: Commission Regulation (EEC) No 1304/90 of 18 May 1990 adopting interim protective measures in regard to applications for STM licences for milk and milk products lodged between 7 and 12 May 1990
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 129/ 10 Official Journal of the European Communities 19 . 5 . 90 COMMISSION REGULATION (EEC) No 1304/90 of 18 May 1990 adopting interim protective measures in regard to applications for STM licences for milk and milk products lodged between 7 and 12 May 1990 exceeded ; in this respect it is necessary to provisionally suspend for the categories concerned the issue of all new licences and refuse any requests, HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for STM licences for milk products falling within category 3 of CN code ex 0406 as referred to in Regulation (EEC) No 606/86 lodged between 7 and 12 May 1990 and notified to the Commission are hereby rejected. 2. The issuing of - STM licences for the products covered by the abovementioned category 3 of CN code ex 0406 is hereby provisionally suspended. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 606/86 of 28 February 1986 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten ('), as last amended by Regulation (EEC) No 280/90 (2), fixes the indicative ceilings for milk sector products for 1990 and splits these up into monthly ceilings ; Whereas applications for STM licences lodged between 7 and 12 May 1990 for certain types of cheese are for quan ­ tities higher than the ceiling allotted for the second quarter ; Whereas Article 85 ( 1 ) of the Act of Accession states that the Commission may take interim protective measures necessary by an emergency procedure where the situation indicated that the indicative ceiling will be attained or Article 2 This Regulation shall enter into force on 19 May 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1990. For the Commission Ray MAC SHARRY Member of the Commission / (') OJ No L 58 , 1 . 3 . 1986, p. 28 . K) OJ No L 30, 1 . 2. 1990, p. 63 .